Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
An examiner’s comment to the record appears below. Should any changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Examiner’s Comment
Examiner executed an internet search to locate information on the inventor and assignee. A few results surfaced that support a relationship among the claimed feeding vessel for pets, the inventor, Wal-Life Co, Ltd (assignee), as well as the manufacturer for a substantially similar footed bowl distributed by Nyagomi. Please see Non-Patent Literature No. U for an example. This relationship being confirmed by multiple sources obviates an anticipation rejection under 35 USC § 102(a)(1).
Although features of the claimed design may somewhat resemble the designs cited in the prior art, the unique combination of elements disclosed in the instant application creates a new and patentably distinct design. All prior arts searched did not provide any evidence that it would be common in the art of feeding vessels to have the combination of the specific curved radius of the vessel’s wide bowl and the specific curved radius of the vessel’s hollow foot, as shown on the claimed design. Therefore, the claimed feeding vessel for pets in the instant application is clearly distinguished, and patentably distinct from, the other non-related/cited media. (Please see examples below of a comparison among the claim and the cited Non-Patent Literature references U, V, W and X.)

    PNG
    media_image1.png
    231
    1220
    media_image1.png
    Greyscale



Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on Japanese Design Application No. JP2020-000860, filed on 01/20/2020. Applicant has filed a certified copy of the Japanese application as required by 35 USC § 119(b).
Information Disclosure Statement (IDS)
The IDS filed on 01/22/2021 has been placed in the application file, but the information referred to therein has not been considered because it does not meet the requirements of 37 CFR § 1.98. To clarify, any information disclosure statement filed under 37 CFR § 1.98 must include a specific set of items. Although the design shown in the document may be pertinent to the instant claim, without the required SB08a/SB08b/SB08a-EFS-web form/s, the IDS is considered improper. This form would include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.
Applicant is suggested to refer to 37 CFR § 1.98 and Hague Rule 7(5)(g) and Section 408(d) of the Administrative Instructions for additional information.
Drawings
The following formal matter is noted: 
The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black. All drawings must be made by a process which will give them satisfactory reproduction characteristics. 37 CFR 1.84(l). The line weight used in the drawing disclosure appears to be somewhat light. Applicant may wish to use a heavier line weight in any future drawing amendments to ensure clarity in drawing interpretation.
Applicant is not required to correct the above-noted formal matter but may wish to do so to place the application in better form. 
Any corrected drawings submitted in response to this Office action must comply with 37 CFR 1.121(d). The corrected drawings must not contain new matter. 35 U.S.C. 132 and 37 CFR 1.121.
Specification
The specification is amended by Examiner as follows:
A feature description follows the 1.8 reproduction description and reads:
“The gray lines shown in the drawings represent shading of surface shapes of the article
and are not patterns of the article; cross-sectional view is sectioned vertically at the center of the front view.”
The first portion of this description describes contour lines on the feeding vessel for pets and explains that the contour lines do not depict surface patterning. Contour lines are a common illustrative vehicle in design patent drawings; this portion of the description merely states well-known Patent Office practice. The second portion of the feature description explains the origin of the 1.8 sectional elevation, is essential and informative.
Accordingly, for proper form and clarity, Examiner amends the feature description following the 1.8 reproduction and it now reads:
-- The 1.8 cross-sectional view is sectioned vertically at the center of the 1.1 front view. --
Conclusion
In conclusion the claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
03/18/2022